Citation Nr: 0333292	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  99-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a skin condition as 
a result of an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
condition as secondary to the medications required for the 
service-connected cervical spondylosis and chronic 
lumbosacral syndrome.

4.  Entitlement to an increased rating for cervical 
spondylosis with radiculopathy of the left upper extremity, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for chronic 
lumbosacral syndrome, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable rating for post-operative 
scars, Haglund deformity of the right heel.

7.  Entitlement to a compensable rating for post-operative 
scars, Haglund deformity of the left heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from February 
1969 to April 1977, November 1980 to July 1988; and October 
1994 to January 1995, with intervening and subsequent service 
in the U.S. Army Reserves and the Air National Guard, to 
include active duty for training (ACDUTRA) from April 1980 to 
June 1980.  

The Board notes that although the veteran's DD Form 214 shows 
that he received the Southwest Asia Service Medal with one 
device, and he claims he served during the Persian Gulf War, 
there is not currently any verified active duty service, to 
include service in Southwest Asia, between 1988 and 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
duodenal ulcer, denied service connection for a skin 
condition, denied service connection for a right shoulder 
condition, and which denied a rating in excess of 10 percent 
for cervical spondylosis with radiculopathy of the left upper 
extremity, denied a rating in excess of 10 percent for 
chronic lumbosacral syndrome, denied a compensable rating for 
post-operative scars, Haglund deformity of the right heel, 
and denied a compensable rating for post-operative scars, 
Haglund deformity of the left heel.  Subsequent to the RO's 
June 1998 decision, it granted a separate 10 percent rating 
for radiculopathy of the left upper extremity.  In March 
2001, the Board remanded the claims for additional 
development.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  The veteran has 
previously been provided with letters notifying him of the 
provisions of the Veterans Claims Assistance Act of 2000.  
However, none of these letters specifically addresses the 
claims in issue, and the veteran has not been notified of his 
duties to obtain evidence with regard to each of these 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board further notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that he is entitled to a full year to respond to a 
VCAA notice.  Accordingly, the Board has no 


alternative but to defer further appellate consideration and 
this case is REMANDED to the RO for the following actions:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs , Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




